ORMIIAL                                               05/12/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 20-0177


                                       OP 20-0177


 NANCY JENSEN and JACOB JENSEN,
                                                                     FILED
                                                                     MAY 1 2 2020
              Petitioners,                                         Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    State of Montana

       v.
                                                                    ORDER
 MONTANA FOURTH JUDICIAL DISTRICT
 COURT,MISSOULA COUNTY,HONORABLE
 ROBERT L. DESCHAMPS,III, Presiding Judge

              Respondent.


       Petitioners Nancy Jensen and Jacob Jensen seek a writ of supervisory control
directing the Fourth Judicial District Court, Missoula County, to reverse its Order granting
summary judgment in its Cause No. DV-18-819. In that Order, the District Court granted
summary judgment in favor of Defendants Farmers Insurance Exchange, Mid-Century
Insurance Company, and John Does 1-5 which dismissed Jensens' Unfair Trade Practice
Act claims against them. Farmers Insurance Exchange and Mid-Century Insurance
Company (Insurers), defendants in the underlying matter, have responded and objected to
Jensens' petition for writ.
       Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case must meet one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice;(b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution of a judge in a criminal case.
M.R. App. P. 14(3)(a)-(c). Whether supervisory control is appropriate is a case-by-case
decision. Stokes v. Mont. Thirteenth Judicial Dist. Court, 2011 MT 182, ¶ 5, 361 Mont.
279,259 P.3d 754(citations omitted). Consistent with Rule 14(3), it is the Court's practice
to refrain from exercising supervisory control when the petitioner has an adequate remedy
of appeal. E.g., Buckles v. Seventh Jud. Dist. Ct., No. OP 16-0517, 386 Mont. 393, 386
P.3d 545 (table)(Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial Dist. Ct., No. OP 16-
0482, 385 Mont. 540, 382 P.3d 868(table)(Aug. 24, 2016).
       Jensens allege supervisory control is necessary in this case because allowing the
matter to move forward on only the remaining counts would require piecemeal and
duplicative discovery, and the possibility of having to conduct two trials and two appeals
for the same controversy. Insurers disagree, arguing that Jensens' petition is effectively an
interlocutory appeal of an order granting partial summary judgment, and that taking
supervisory control would not serve judicial economy but would instead create a piecemeal
appeal.
       This Court has held that conserving resources, without more, is insufficient grounds
to justify supervisory control where a party can seek review ofthe lower court's ruling on
appeal and there is no evidence that relief on appeal would be inadequate. Yellowstone
Elec. Co. v. Mont. Seventh Judicial Dist. Ct. No. OP-19-0348, 397 Mont. 552, 449 P.3d
787 (table)(Aug. 6, 2019). In this case, Jensens have not demonstrated that the normal
appeal process is inadequate and have offered no compelling argument as to why this Court
should assume supervisory control in this matter.
       IT IS THEREFORE ORDERED that Jensens' Petition for a Writ of Supervisory
Control is DENIED.
              The Clerk is directed to provide irnmediate notice of this Order to counsel
for Petitioner, all counsel ofrecord in the Fourth Judicial District Court, Missoula County,
Cause No. DV-18-819, and the Honorable Robert L. Deschamps, III, presiding.
       DATED this 1z day of May, 2020.



                                                                Chief Justice




                                             2
3